Citation Nr: 1106935	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-30 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for sinusitis.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for gastroenteritis.

3.  Entitlement to an increased evaluation in excess of 10 
percent for low back syndrome.

4.  Entitlement to an increased evaluation in excess of 10 
percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1995.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2005 rating decision, the RO denied an evaluation in 
excess of 10 percent for lumbar spine disability.

In an October 2005 rating decision, the RO granted service 
connection and assigned an initial 10 percent evaluation for 
sinusitis and an initial 0 percent (noncompensable) evaluation 
for gastroenteritis, each effective January 4, 1999.  

In a December 2005 rating decision, the RO denied a compensable 
evaluation for left knee disability.

In a December 2006 rating decision, the RO increased the 
Veteran's evaluation for gastroenteritis to a 10 percent rating 
and for left knee disability to 10 percent, each effective 
January 4, 1999.  However, the issues of entitlement to a higher 
disability evaluation for gastroenteritis and for left knee 
disability remain before the Board. See AB v. Brown, 6 Vet. App. 
35 (1993).

In December 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action on his part is required.


REMAND

As an initial matter, the Board notes that the February 2009 
supplemental statement of the case (SSOC) was sent to the Veteran 
at his mailing address of record, but it was returned to the RO 
by the U.S. Postal Service.  At the December 2010 Board hearing, 
the Veteran provided his current address (on Bentley Place Way).  
Hence, while this case is in remand status, the RO should send a 
copy of the February 2009 SSOC to his current address.

The Veteran's most recent VA examinations for the disabilities on 
appeal were in December 2008.  During the Board hearing, the 
Veteran testified that each disability had worsened since the 
December 2008 VA examination.  Specifically, he noted that his 
gastrointestinal symptoms had worsened since he was hospitalized 
in October 2009, and that his left knee symptoms had worsened 
since he underwent arthroscopic surgery in February 2009.  He 
also testified that his disabilities caused marked interference 
with employment.  In particular, he said that he was laid off 
from his last job in 2008 because he took too many sick days due 
to his sinusitis symptoms.  

Based on the foregoing, the Board finds that more contemporaneous 
examinations, responsive to the pertinent rating criteria, would 
be helpful in evaluating the disabilities on appeal.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide 
a veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered contemporaneous).  



Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the February 2009 SSOC to 
the Veteran at his most current mailing 
address of record (currently on Bentley Place 
Way).

2.  The RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA, who treated 
the Veteran for any of the disabilities on 
appeal.  Of particular interest are VA 
treatment records from the Orlando VA Medical 
Center (VAMC) (since October 2008).  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the Veteran 
should be scheduled for VA examinations to 
evaluate his sinusitis, gastroenteritis, 
lumbar spine disability, and left knee 
disability, at a VA medical facility.  All 
indicated tests and studies are to be 
performed, and a comprehensive history is to 
be obtained.  Prior to each examination, the 
claims folder and a copy of this remand must 
be made available to the physician for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  

Each physician should also provide an opinion 
concerning the impact of the Veteran's 
service-connected disability on his ability 
to work, specifically whether the disability 
causes marked interference with employment.

a.  The examination to evaluate sinusitis 
must be conducted following the protocol in 
VA's Nose, Sinus, Larynx, and Pharynx 
Examination Worksheet (revised May 1, 2007).  

b.  The examination to evaluate 
gastroenteritis must be conducted following 
the protocol in VA's Esophagus and Hiatal 
Hernia Examination Worksheet (revised May 1, 
2007).

c.  The examination to evaluate low back 
syndrome must be conducted following the 
protocol in VA's Spine Examination Worksheet 
(revised April 20, 2009).  

d.  The examination to evaluate degenerative 
joint disease of the left knee must be 
conducted following the protocol in VA's 
Joints (Shoulder, Elbow, Wrist, Hip, Knee, 
and Ankle) Examination Worksheet Joints 
(revised on December 9, 2009).  

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

5.  After ensuring that the development is 
complete, re-adjudicate the claims on appeal.  
If not fully granted, issue a SSOC before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


